DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of text analysis without significantly more. The claim 1 recites mental processes of receiving text, creating a memo/note template for creating a new memo, accessing sources of data, formatting the data, inserting the formatted data into the memo, selecting sections form the memo, editing sections of the memo, populating sections of the memo, and importing meeting information into the sections and can be achieved by a human with a pen and paper analyzing source text and editing text in a memo/note.  This judicial exception is not integrated into a practical application because although the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements (system, processor, memory device, processing interface) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because editing the selection of a claims 2-11 and 13-15 also recite mental processes and do not add significantly more that the abstract idea and are as such similarly rejected.

Claim Objections
Claim 13 is objected to because of the following informalities: “uploading data…into at least of the plurality…” should be: “uploading data…into at least one of the plurality…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-9, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al US PGPUB 2014/0095990 A1 (“Blanchard”)
        Per Claim 1, Blanchard discloses a system, comprising: 
             a memory device (para. [0034]; para. [0046]); 
             a processor communicatively coupled to the memory device and executing instructions (para. [0034]; para. [0046]); comprising: 
            receiving an input for creation of a new memo such that the input comprises a memo type and a target entity (para. [0026]; para. [0031]); 
            creating a new memo template based on the input for creation of the new memo wherein the new memo has a plurality of sections (para. [0018]-[0019]; para. [0021]; para. [0031]); 
            accessing one or more unstructured data sources (Users can write notes in computer software applications such as text editors, word processors, note-taking applications, reminder applications, and the like. The notes are ordinarily represented as unstructured, free-form text…, para. [0002]; para. [0024], notes from to-do list and reminders as unstructured); 
            retrieving data from the one or more unstructured data sources (para. [0002]; The To Do List item inserts a list of tasks based on a user's task list in a task management application (e.g., a reminders or calendar application), with the list of tasks being displayed in a generated note 109…, para. [0024]); 
            formatting the data retrieved from the one or more unstructured data sources (A new content insertion tag can be created by defining a format for the data to be inserted into the note…, para. [0028]); 

           retrieving data from one or more structured data sources (para. [0005]; A database of historical notes can also be queried to identify notes previously created at a similar time of day, day of the week, and the like. The format of such identified previous notes can be automatically used…, para. [0020]; para. [0026], database of previous notes as structured data); 
           inserting the data from the one or more structured data sources (para. [0020]’ if the previous instance of the meeting has an associated note 116, then the previous note can be used to generate codes and/or data for the new note.  For example, a section heading or content code from a note 116 associated with the previous meeting can be inserted into the new note 114…., para. [0026]); 
           receiving a selection of a section from the plurality of sections (para. [0027]); 
           providing access to a word processing interface to edit the selection of the section (para. [0010]; para. [0018]; para. [0027]-[0028]); 
            retrieving data from one or more sources and populate one or more sections of the plurality of sections (para. [0024]); and 
           importing meeting information into at least one section of the plurality of sections (para. [0004]; para. [0019]). 
         Per Claim 5, Blanchard discloses the system of claim 1, wherein the one or more structured data sources comprise at least one of internal data sources and external data sources (para. [0005]; para. [0020]; para. [0026]). 
Claim 7, Blanchard discloses the system of claim 1, the instructions further comprising: exporting a formatted version of the new memo in a designated format (para. [0029]; para. [0033], stored format of notes accessible by other external users as example designated format).
        Per Claim 8, Blanchard discloses the system of claim 1, the instructions further comprising: importing calendar information from a mail management program (para. [0025]; para. [0030]; para. [0037], importing meeting information from email messages as implying consulting mail management program)
          Per Claim 9, Blanchard discloses the system of claim 1, the instructions further comprising: importing data from a previously created memo, wherein the imported data comprises data relating to the target entity of the new memo (para. [0005]; para. [0020]; para. [0026]).
         Per Claim 12, Blanchard discloses the system of claim 1, wherein the instruction to provide access to a word processing interface to edit the selection of the section comprises: opening the selection in a separate window comprising a word processing application (para. [0021]; para. [0045], opening the word processor document attachment in the note for editing at a second or third computer system operated by other users as implying use of separate window comprising a word processing application); 
          receiving the selection from the word processing application upon completion of editing of the selection (para. [0045], saving the edited word document as receiving the selection in the note).
Claim 13, Blanchard discloses the system of claim 1, the instructions further comprising: 
           receiving an uploaded file containing data in one or more defined sections (para. [0011]; para. [0018]; para. [0020], database of notes as including uploaded files of notes); 
           providing an interface configured to allow for the selection of one or more of the one of more defined sections (para. [0011]; para. [0018]); and 
           uploading data from the selection into the new memo into at least of the plurality of sections (para. [0018]; para. [0020]). 
          Per Claim 15, Blanchard discloses the system of claim 1, the instructions further comprising: providing an indicator of completion of each section of the plurality of sections once each section has been accessed and data input thereto (para. [0032], checked-off appearance as providing indication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


2.      Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Dimitrov et al US PGPUB 2013/0305149 A1 (“Dimitrov”)
         Per Claim 2, Blanchard discloses the system of claim 1, 
              Blanchard does not explicitly disclose wherein the one or more unstructured data sources comprise external data sources
             However, this feature is taught by Dimitrov (fig. 3; para. [0064])
             It would have been obvious before the effective filing of the invention to combine the teachings of Dimitrov with the system of Blanchard, because such combination would have resulted in providing an alternate way of receiving data from which structural and semantic information is extracted (Dimitrov, Abstract; fig. 3; para. [0062])
         Per Claim 3, Blanchard in view of Dimitrov discloses the system of claim 2,
             Dimitrov discloses wherein the external data sources comprise public data sources on the Internet (para. [0064]-[0065]). 
          Per Claim 4, Blanchard discloses the system of claim 1, 
             Blanchard does not explicitly disclose wherein the one or more unstructured data sources comprise SEC filings
            However, this feature is taught by Dimitrov (fig. 3; para. [0119]; para. [0204])
             It would have been obvious before the effective filing of the invention to combine the teachings of Dimitrov with the system of Blanchard, because such 
         Per Claim 6, Blanchard discloses the system of claim 1, 
             Blanchard does not explicitly disclose wherein the one or more sources comprise one or more of stock and shareholder information.
           However, this feature is taught by Dimitrov (fig. 3; para. [0107]; para. [0204])
           It would have been obvious before the effective filing of the invention to combine the teachings of Dimitrov with the system of Blanchard, because such combination would have resulted in extracting structural and semantic information related to the sources (Dimitrov, Abstract; fig. 3; para. [0204])

2.      Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard 
           Per Claim 14, Blanchard discloses the system of claim 1,
              Blanchard discloses instructions comprising identifying a listing of previous memos (para. [0005]; para. [0046])
              Blanchard does not explicitly disclose the instructions further comprising: presenting a dashboard comprising a listing of previous memos
            However, It would have been obvious before the effective filing of the invention to try to implement presenting a dashboard comprising a listing of previous memos, because such implementation would have resulted in providing a way for a user to visualize the previous memos/notes.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658